UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6260


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CORY NEWMAN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:04-cr-01127-GRA-8)


Submitted:   June 3, 2011                 Decided:   June 21, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cory Newman, Appellant Pro Se.   Carrie Ann Fisher, Assistant
United   States Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cory Newman appeals the district court’s order denying

his    18     U.S.C.     § 3582(c)(2)       (2006)      motion      for    a    reduction    of

sentence.       We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.                   United States v. Munn, 595 F.3d

183,     186    (4th      Cir.     2010).         A     district     court       abuses      its

discretion if it fails or refuses to exercise discretion, or if

it relies on an erroneous factual or legal premise.                                    DIRECTV,

Inc. v. Rawlins, 523 F.3d 318, 323 (4th Cir. 2008).

               Under § 3582(c)(2), the district court may modify the

term of imprisonment “of a defendant who has been sentenced . .

.     based    on    a    sentencing     range         that    has    subsequently          been

lowered,”       if     the   amendment      is        listed   in    the       Guidelines    as

retroactively applicable.              18 U.S.C. § 3582(c)(2); see also U.S.

Sentencing          Guidelines      Manual        §    1B1.10(a)(2)(A),              (c),   p.s.

(2010).        Newman seeks a reduction pursuant to Amendment 742.

USSG App’x C Supp., Amend. 742.                        This Amendment is not among

those listed in USSG § 1B1.10(c), p.s., and is therefore not

retroactively applicable.              See United States v. Dunphy, 551 F.3d

247, 249 n.2 (4th Cir. 2009).

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions      are    adequately         presented      in       the    materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3